Title: From Benjamin Franklin to Sube and La Porte, 12 January 1779
From: Franklin, Benjamin
To: Sube, A.,Laporte, —— (f. 1778–1779)


Messieurs
Passy 12 Janv. 1779
Rien n’est plus flatteur pour ma nation que de rencontrer un aussi grand nombre de partisants chez celle a qui tant de motifs l’attachent, jay lu avéc grand plaisir les statuts de vostre fondation et les jolis vers que vous m’avez envoyés, et je suis on ne peut pas plus sensible aux honeurs que j’ay reçus de la joyeuse societé des amis de l’amérique a Marseilles; j’espere que l’alliance entre la france et mon pays sera éternelle et qu’elle augmentera le commerce et la prosperité de vostre ville; je suis tres parfaitement Messieurs Vostre tres humble et tres obeissant Serviteur
Mrs. Sube et laPorte libraires au parnasse francais a la cannebiere a Marseille.
